DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1-22 are pending.  Claims 10-19 and 21-22 are withdrawn. Claims 1-9 and 20 are presently examined. 

Election/Restrictions
Applicant’s election of Group I (original claims 1-13 and 20) and the species of Example 1 at pages 19-20 of the Specification filed 8/12/2020, corresponding to LysB29(Nε-hexadecandioyl-γ-Glu desB30) human insulin, with the excipient of phenol, wherein the Zinc solution is added during a period of “over approximately 30 minutes” in the reply filed on 10/07/2022 is acknowledged.  It is understood that this species was previously elected in parent Application US 14/662,874 (see, e.g., Reply filed in US 14/662,874 on 2/17/2016 at 1-2), as well as parent Application US 15/445,305 (see, e.g., Reply filed in US 15/445,305 on 4/24/2019 at 1-2).  Because applicant did not distinctly and specifically point out the supposed errors in the restriction and election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-19 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/24/2019 (see MPEP § 818.01(a)).
A prior art search was conducted for the elected species, and the elected species was subsequently deemed obvious in view of the prior art as applied below.  Per MPEP § 803.02, examination was not extended to non-elected species.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/24/2019. 
During search and examination, art pertinent to non-elected species was incidentally found.  As a courtesy to Applicant, this art has been applied below and included in the rejection of record.  However, examination has not been extended to cover all non-elected species at this time (see, e.g., MPEP § 803.02).
Claims 1-2, 4-9, and 20 are presently examined.

Information Disclosure Statement
The IDS filed 8/12/2020, 8/12/2020, 8/12/2020, 1/14/2022, and 10/07/2022 are each acknowledged. 
Applicant should note that some documents disclosed on the IDS form filed 8/12/2020, 8/12/2020, and 1/14/2022 were not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by date.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. See MPEP 609.04(a).  Here, the earliest priority is to EP10162368.4 filed 5/10/2010, and therefore anything published in 2009 or later should be accompanied by both month and year of publication. 
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.   However, any documents previously considered in the parent case, were considered in the instant case.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Applicant is advised that the MPEP states the following with respect to large information disclosure statements:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. 
(see MPEP § 609.04(a)(III)).
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).
(see MPEP § 2004 at item 13).
These statements are in accord with Molins PLC v. Textron, Inc. (33 USPQ 2d 1823 (1995); 48 F.3d 1172 (Fed. Cir. 1995)), which stated that “'burying' a particularly material reference in a prior art statement containing a multiplicity of other references can be probative of bad faith” (Id. at 1831; see also Id. at ), wherein the case presented a situation where the disclosure was in excess of 700 pages and contained more than 50 references.  Here, the cumulative citations set for in IDS documents of record exceeds 7000 pages and contains over 250 references.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Independent claims 1 and 20 are representative of the pending claim scope, and are therefore understood to encompass the originally-elected species. 
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
“Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
At claim 1, the limitations pertaining to the “insulin derivative”, -W-X-Y-Z, W, X, Y, Z, and the structural limitations thereof, are understood to be fully satisfied by the insulin derivative identified in the originally elected species, namely LysB29(Nε-hexadecandioyl-γ-Glu desB30) human insulin (see also dependent claim 9). The insulin derivative of LysB29(Nε-hexadecandioyl-γ-Glu desB30) human insulin would be understood by one of ordinary skill in the art as synonymous with CAS Registry Number 844439-96-9, Insulin degludec, NN 1250, Tresiba, and the deleted CAS Registry number of 886983-20-6.
Claim 3 is reasonably understood to read upon the originally elected species wherein zinc acetate is considered the pharmaceutically acceptable excipient, because it is the only pharmaceutically acceptable excipient added “after target pH is adjusted” to 7.4 (see, e.g., Spec. filed 8/12/2020 at Example 1 at 19 at lines 20-32).
At claim 20, regarding the phrase “optionally comprising . . . .” at claim 20(a), the MPEP states that claim scope is not limited by claim language that suggest or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (see, e.g., MPEP § 2111.04).
Additional claim interpretations are set forth below.

Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the target pH" at claim 1(d). There is insufficient antecedent basis for this limitation in the claim.  For purposes of applying prior art, “the target pH” is understood to be in the range of 7.0 to 7.8 as set forth at dependent claim 7 and independent claim 20.
Claim 1 recites the limitation "the pH solution" at claim 1(b). There is insufficient antecedent basis for this limitation in the claim.  For purposes of applying prior art, the phrase is reasonably inferred to mean “... the pH of the solution [of claim 1(a)]...”, consistent with the scope of independent claim 20.
Claim 5 recites the limitation “the water”.  There is insufficient antecedent basis for this limitation in the claim because each step of the claimed process comprises “water”, and therefore it is unknown which “water” is referenced; furthermore, it is unclear if the pH of “the water” refers to the pH of the “the water” before or after processing steps (e.g., claim 1(a) dissolves an insulin derivative in water, and therefore, there is “water” pre- and post-dissolving that have different properties). For purposes of applying prior art, “the target pH is below the pH of the water” is understood to be satisfied by a “target pH” in the range of 7.0 to 7.8 as set forth at dependent claim 7.
Claim 20 recites “greater than about 30 minutes to about 40 minutes” which renders the metes and bounds of the claim indefinite because the phrase conflates qualitative and quantitative language. As an initial matter, it is unclear if the claim encompasses time periods of 29, 26, 25, 20, etc., which are each “about” 30 minutes, but are not “greater than” 30 minutes.  Accordingly, it is unclear if the claimed range includes or excludes time periods such as “29” or “25” minutes.  In addition, or alternatively, it is unclear if “greater than” modifies only “about 30 minutes” or modifies the entire range of “about 30 minutes to about 40 minutes”.  This alters the claim scope because “greater than” may limit the claim scope to values between 30-40 minutes, or may require time periods “greater than” the entire recited range (e.g., time periods >40 minutes). For purposes of applying prior art, claim 20 is understood to read upon a time frame encompassed by the originally elected species (i.e., “over approximately 30 minutes”). 
Claims 2-9 depend from an ambiguous base claim and fail to clarify all ambiguities present in the base claim, and are therefore also rejected as indefinite.
Accordingly, claims 1-9 and 20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-9, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/152106 A1 (December 18, 2008; hereafter “Poulsen”; cited in IDS filed 8/12/2020 as cite no. 13) in view Talboys Catalog (2008 Laboratory Equipment Catalog, Talboys by Troemner, 122 pages (2008); hereafter “Catalog”; cited in IDS filed 8/12/2020 as cite no. 8).
Claim interpretation: The applicable claim interpretations have been set forth above in a separate section and under 35 USC 112(b) above, and those discussions are incorporated into the instant rejection. Additional claim interpretation is discussed below.
Poulsen generally pertains to methods for producing a composition with a prolonged action profile and high zinc content (see, e.g., Poulsen at 1 lines 5-7). Regarding claims 1, 9, and 20, Poulsen discloses a process for preparing a pharmaceutical formulation comprising LysB29(Nε-hexadecandioyl-γ-Glu desB30) human insulin (see, e.g., Poulsen at Example 1 at page 58 lines 3-13).  Regarding claim 1(a) and 20(a) (i.e., the step requiring "dissolving an insulin derivative in water"), Poulsen discloses an aqueous solution comprising LysB29(Nε-hexadecandioyl-γ-Glu desB30) human insulin (see, e.g., Poulsen at Example 1 at page 58 lines 7-9), and therefore it is reasonably inferred that LysB29(Nε-hexadecandioyl-γ-Glu desB30) human insulin was necessarily and implicitly dissolved in water as recited (compare id. with instant claims 1 and 20).  Regarding claim 1(a), 2, 4, and 20(a), and the presence of one or more pharmaceutically acceptable excipients, Poulsen discloses the addition of an aqueous stock of phenol, m-cresol, glycerol and NaCl (see, e.g., Poulsen at Example 1 at page 58 lines 7-9), which are understood to be the same excipients explicitly identified as present in the originally elected species (compare id. with Spec. filed 8/12/2020 at Example 1 at 19).  Regarding claims 1(b) and 20(b) (i.e., the step of “adjusting the pH of the solution to a pH above 7.2”), Poulsen discloses that the aqueous solution of LysB29(Nε-hexadecandioyl-γ-Glu desB30) human insulin is mixed with an aqueous solution comprising phenol, m-cresol, and glycerol, and that the pH of the resulting aqueous solution was adjusted to "about 7.5" (see, e.g., Poulsen at Example 1 at page 58 lines 9-10), which is “a pH above 7.2” as claimed (compare id. with instant claims 1 and 20).  Regarding claims 1(c), 8, and 20(c) (i.e., the step of “adding a zinc solution . . . while continuously stirring . . ), Poulsen discloses that the “[v]ariable amounts of an aqueous 10 mM zinc acetate solution was added in fractions" (see, e.g., Poulsen at Example 1 at page 58 lines 10-12).  Regarding the “wherein” clause of claim 20(c) and also claim 6 (i.e., the clause stating "wherein the proportion of zinc to the soluble insulin derivative is from 4.3 zinc atoms per molecule of insulin derivative to 12 zinc atoms per 6 molecules of insulin derivative"), Poulsen explicitly teaches pharmaceutical formulations comprising "between 4.3 and 12 zinc ions per 6 molecules of the insulin derivative" (see, e.g., Poulsen at 13 at lines 1-2 and at 25 at lines 11-26; see also id. at 12 at lines 26-30, page 18 at lines 20-25 and lines 30-32, page 21 at lines 10-14, 45 at lines 1-5, and 58 at lines 1-25).  Additionally, Poulsen teaches that the proportion of zinc to the soluble insulin derivative may be "between 4.5 and 12 zinc ions per 6 molecules of the insulin derivative" (see, e.g., Poulsen at 13 at line 3) and also that the proportion of zinc to the soluble insulin derivative may be "between 6.5 and 10 zinc atoms per 6 molecules of the insulin derivative” (see, e.g., Poulsen at 13 at line 5-10) (see also Poulsen at 13 at lines 1-2 and at 25 at lines 11-26; see also id. at 12 at lines 26-30, page 18 at lines 20-25 and lines 30-32, page 21 at lines 10-14, 45 at lines 1-5).  Accordingly, such ratios were known in the prior art.  Regarding claims 1(d), 5, 7, and 20(d) (i.e., the step of “adjusting the pH . . . to a target pH in the range of 7.0 to 7.8”), Poulsen discloses that after the zinc acetate was added in fractions, that the “pH was adjusted to 7.4” (see, e.g., Poulsen at Example 1 at page 58 lines 11-13), which is within the range of 7.0 to 7.8 as claimed.  Claim 5 has been rejected as indefinite, but is understood to be satisfied by a pH of 7.4 as identified in the originally elected species; this is reasonable because Poulsen teaches that the aqueous solution had a pH of “about 7.5” and that the final (i.e., “target”) pH was 7.4, which is “below” the pH of the aqueous solution (see, e.g., Poulsen at Example 1 on 58 at lines 9-13).  Regarding the structural requirements of claims 1, 9, and 20 (i.e., starting at line 14 at “wherein the insulin derivative . . .” and continuing until the end of claim 1), all limitations recited at claim 1 starting at “wherein the insulin derivative . . .” to the end of claim 1 are understood to be satisfied by the elected species of LysB29(Nε-hexadecanidioyl-γ-Glu desB30) human insulin, which is explicitly recited at claim 10.  Notably, Poulsen explicitly describes LysB29(Nε-hexadecanidioyl-γ-Glu desB30) human insulin (see, e.g., Poulsen at Example 1 at page 58 lines 3-13), and therefore the prior art is understood to explicitly teach all recited structural limitations of claim 1.  Regarding claims 2-4, Poulsen explicitly teaches that an aqueous solution of phenol, m-cresol, glycerol, and NaCl was combined with the aqueous solution of LysB29(Nε-hexadecandioyl-γ-Glu desB30) human insulin (see, e.g., Poulsen at Example 1 on 58 at lines 6-10).  Regarding instant claim 3, Poulsen teaches the addition of zinc acetate after the adjustment of the pH to 7.5 but before the pH is adjusted to 7.4 (see, e.g., Poulsen at Example 1 at page 58 lines 3-13; see also MPEP § 2144.04(IV)(C), noting that changes in the sequence of adding ingredients are obvious in the absence of new or unexpected results).  Regarding claim 8, the Poulsen method specifically requires the addition of zinc acetate (see, e.g., Poulsen at 58 at lines 10-11).  Regarding claim 9, Poulsen explicitly teaches that the process is used with LysB29(Nε-hexadecandioyl-γ-Glu desB30) human insulin (see, e.g., Poulsen at Example 1 on 58 at lines 1-10).  Poulsen provides guidance regarding non-elected species, specifically, Poulsen explicitly teaches and claims that formulations comprising compounds including LysB29(Nε-hexadecandioyl-γ-Glu desB30) human insulin (compare Poulsen at claim 9 on 63-64 with the structural description of insulin derivatives at instant claim 1, showing that the descriptions are essentially identical in scope), and expressly teaches that such formulations may comprise the addition of a rapid acting insulin (see, e.g., Poulsen at claim 10 on 64; see also Poulsen at 1 at lines 10-13, 8 at lines 13-16, 16 at lines 22-25), wherein Poulsen exemplifies rapid acting insulins by expressly teaching AspB28 human insulin, LysB3 GluB29 human insulin, and LysB28 ProB29 human insulin (compare instant claim 12 with Poulsen at 16 lines 22-25 and 20 at lines 28-21, same).  Accordingly, Poulsen provides an explicit teaching, suggestion, and motivation to combine compound such as LysB29(Nε-hexadecandioyl-γ-Glu desB30) human insulin with rapid acting insulins such as AspB28 human insulin and therefore such combinations are obvious in view of Poulsen, since each component performs its respective function and such combinations yield predictable results (see, e.g., Poulsen at 8 lines 13-16).  
Poulsen differs from the pending claims as follows: Poulsen does not specify that zinc acetate is specifically added “in a continuous stream or continuous droplets . . . . over a period of equal to or greater than about 30 minutes to about 40 minutes while continuously stirring” as recited at claim 20(c), or for a period of “longer than seven minutes while stirring continuously” as required by claim 1(c).  Therefore, the dispositive issue is whether or not this explicit recitation is sufficient to patentably distinguish the claimed method over the prior art method and disclosures of Poulsen.
Regarding claims 1(c), 20(c), and the limitations reciting “in a continuous stream or continuous droplets . . . . while continuously stirring” or “stirring continuously”, although Poulsen does not expressly recite that the zinc acetate solution is added “. . . . while continuously stirring”, this difference would be obvious because Poulsen teaches that the disclosed pharmaceutical formulations "can be prepared using the conventional techniques of the pharmaceutical industry which involve dissolving and mixing the ingredients as appropriate to give the desired end product" (see, e.g., Poulsen at 34 at lines 20-23).  Catalog is cited herein to establish that automated (i.e., “continuous”) stirring was a routine and conventional technique in the pharmaceutical industry used to mix ingredients (see, e.g., Catalog at 58, describing mixing and stirring equipment providing “reliable and consistent stirring”; id. at 66, showing submersible magnetic stirrers; id. at 68, showing overhead mixers; id. at 69, showing continuous duty stirring apparatuses; see generally id. at 52-73, showing conventional stirring and mixing equipment) and discloses that proper and effective mixing would be recognized by one of ordinary skill in the art as a result-effective variable (see, e.g., Catalog at 67 at § “Paddle selection”, identifying that speed and paddle depth impact proper and effective mixing; see also id. at 53, identifying that sample size and viscosity impact mixing considerations).  Regarding references to “continuous stream or continuous droplets”, these terms are absent from the originally filed disclosure but are understood to implicitly refer to peristaltic pumping, which is reasonable because all examples of record utilize peristaltic pumps (see, e.g., Spec. at Example 1 at page 19 at line 29, Example 2 at page 20 at line 7, Example 3 at 20 at line 19, Example 4 at 21 at line 8).  However, peristaltic pumps are prior art elements routinely utilized in the chemical arts, and therefore it is understood that the alleged point of novelty is duration of mixing which is “greater than about 30 minutes to about 40 minutes” or “longer than seven minutes” (see instant claims 1(c) and 20(c)). Therefore, in view of Poulsen and Catalog, an artisan would appreciate that the "proper" and "effective" mixing of the reactions taught by Poulsen could be improved and facilitated using “conventional techniques of the pharmaceutical industry which involve dissolving and mixing the ingredients as appropriate to give the desired end product" (see, e.g., Poulsen at 34 at lines 20-23), such as those described in Catalog.  
Regarding the time period durations of “greater than about 30 minutes to about 40 minutes” or “longer than seven minutes” in which the zinc solution is added (see, e.g., claims 1(c) and 20(c)), although Poulsen does not expressly recite that the zinc acetate solution is added over a period of “over approximately 30 minutes”, this difference does not patentably distinguish the claimed invention over the prior art because Poulsen provides teachings and guidance pertinent to the durations and periods over which zinc solutions may be added.  Specifically, Poulsen teaches that zinc acetate may be added “in fractions” (see, e.g., Poulsen at page 58 lines 9-12; see also id. at 58 lines 23-25, exemplifying the addition of zinc acetate in “six equal portions”), and Poulsen discloses that zinc solutions may even be added at times corresponding to completely different steps (see, e.g., id. at 26 lines 10-22).  In addition, Poulsen teaches that zinc may be added in multiple steps including before and after the addition of preservatives (see, e.g., id. at 26 lines 19-22).  Therefore, because Poulsen discloses that the addition of Zinc may be performed in fractions and at various (or even multiple) steps within the process, an artisan would reasonably infer that the exact timing and duration of mixing of the zinc solution could be substantially varied while maintaining a reasonable expectation of successfully producing the disclosed pharmaceutical formulation (see, e.g., Poulsen at 58 lines 1-13).  Furthermore, one of ordinary skill in the chemical art understands that a reaction requires time to go to completion, and it is well within the ordinary skill in the art to optimize the duration of a known reaction step by simply determining the time required for the reaction to go to completion. Therefore, regarding claims 1(c) and 20(c), the time required for the added zinc to react and go to completion is a result effective variable that impacts the yield of the final product (i.e., basic chemical kinetics dictate that after zero seconds no reaction has yet occurred, but after some finite length of time a reaction has moved towards or reached completion). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980). Since Applicant has not disclosed that the specific limitations recited in the claims are for any particular purpose or solve any stated problem and the prior art teaches that the timing of the addition of Zinc solution may vary substantially, and other parameters appear to work equally as well to yield the same product, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the chemical arts.  Accordingly, the limitations recited at claims 1(c) and 20(c) do not patentably distinguish the claims over the prior art.
Therefore, it would have been obvious to arrive at the claimed invention in view of the prior art because in view of Poulsen an artisan would have a teaching, suggestion, and motivation to perform the prior art method of Poulsen using conventional techniques for dissolving and mixing ingredients “as appropriate to give the desired end product” (see, e.g., Poulsen at 34 at lines 20-23), and Catalog establishes that conventional dissolving and mixing equipment were well-known in the art and provided "reliable and consistent stirring” (see, e.g., Catalog at 58).  Therefore, it would be obvious to modify the Poulsen method using conventional dissolving and mixing approaches known in the prior art, including continuous and consistent stirring to desirably and predictably improve the “proper” and “effective mixing” of reagents and to predictably yield the expected outcome, namely the same formulation taught by Poulsen (see, e.g., MPEP § 2143(I)(G)).  Furthermore, as noted in the preceding paragraph, it is well within the ordinary skill in the art to optimize the time required to achieve a desired level of chemical completion by routine experimentation in the pharmaceutical arts because the general conditions of the claimed process were already known in the prior art.
Furthermore, there would be a reasonable expectation of success because Poulsen teaches a process for preparing a pharmaceutical formulation comprising LysB29(Nε-hexadecanidioyl-γ-Glu desB30) human insulin (see, e.g., Poulsen at Example 1 at page 58 lines 3-13) involving the same compounds claimed, used within the same pH ranges claimed, to predictably yield the same compounds produced by the Poulsen method.  Furthermore, as established by Catalog, it is well-within the ordinary skill in the art to stir a prior art reaction continuously using conventional and routine equipment known in the art, or to allow a reaction to continue until completion.
Accordingly, instant claims 1-9 and 20 are obvious in view of the prior art.

Conclusion
All claims are rejected or withdrawn.  No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654